DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/14/2022 has been entered.

3.	Claims 2–5 and 7–21 are pending for examination in the request for continued examination filed on 01/14/2022.  Claims 1 and 6 are cancelled.  


Examiner’s Remarks
4.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
5.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
6.	(A)	Kweon et al., US 2021/0373947 A1 (“Kweon”).
	(B)	Deuri et al., US 2017 /0359243 A1 (“Deuri”).
	(C)	Kawato, US 2009/0210527 A1.


Notice re prior art available under both pre-AIA  and AIA 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

A.
8.	Claims 2–5, 7, 9–14, 16–19, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over (A) Kweon in view of (B) Deuri.

See “References Cited” section, above, for full citations of references.

9.	Regarding claim 2, (A) Kweon teaches/suggests the invention substantially as claimed, including:
“A method that assigns and places at least two related workloads, including a first workload and a second workload, to one or more first and second computing nodes in a computing cluster of at least three computing nodes, comprising:”
(¶ 21: schedule the plurality of tasks to be performed by at least two computation servers of the plurality of computation servers, based on the task dependency graph, the computation processing capacity information, and the information of transmission latency;
¶ 43: schedule and transmit a task to a plurality of computation servers 130. The plurality of computation servers 130 may perform the task according to scheduling;
¶ 50: the computing task including a plurality of tasks);

“determining that a functional relationship between the first workload and the second workload specifies that a performance of the first workload is dependent upon a performance of the second workload”
(¶ 52: generate a task dependency graph based on a dependency relationship of each of the plurality of tasks included in the computing task);


determining that the second computing node is a faster computing node than the first computing node”
(¶ 62: control server may periodically receive the computation processing capacity information and the transmission latency information from the plurality of computation servers;
¶ 57: computation processing capacity information may refer to information on the capability of a computation server to perform a task or information on how many resources a computation server currently has so as to process a task. For example, the computation processing capacity information may include at least one of the number of computations which a computation server may process within a certain time);


“in response to determining that the performance of the first workload is dependent upon the performance of the second workload and determining that the second computing node is the faster computing node than the first computing node:
assigning the first workload to the first computing node to produce a first assignment;
assigning the second workload to the second computing node that is the faster computing node to produce a second assignment”
(¶ 63: schedule the plurality of tasks to be performed by at least two computation servers of the plurality of computation servers, based on the task dependency graph, the computation processing capacity information, and the transmission latency information;
¶ 67:  the control server may determine a time at which each task is performed based on a time required for each task and the transmission latency information; 
the Examiner notes: a second task dependent on a first task, one which requires higher computational complexity and lower processing time, would require a computation server with larger computation processing capacity as compared to server allocated to the first task, in order to reduce overall computation/processing time;
¶ 74: in consideration of a dependency of each task, a computation processing capacity of each of computation servers, and a transmission latency between the computation servers, a low scheduling complexity may be ensured and a time taken to complete a computing task may be reduced. That is, the control server may provide an ultra-low latency service that requires a large amount of computation along with a low processing time;
computational complexity of each task in the task dependency graph 300 may be any of various complexities;
¶ 108: control server may allocate the task k to a computation server having a largest computation processing capacity); and


“placing the first workload in the first computing node and placing the second workload in the second computing node based on the first and second assignments”
(¶ 64: control server schedules the plurality of tasks may include an operation of allocating each task to a computation server and an operation of determining a time at which each task is performed).


Kweon does not teach “assigning the second workload to a third computing node based upon the functional relationship between the first workload and the second workload to produce a third assignment in response to the second computing node failing.”

	(B) Deuri however teaches or suggests:
	“assigning the second workload to a third computing node based upon the functional relationship between the first workload and the second workload to produce a third assignment in response to the second computing node failing”
(¶ 56: cluster of compute nodes to monitor for the error event. The error event may include an issue, defect, failure, deficiency (e.g., resources), or other unexpected result that occurs in relation to one or more compute nodes of the cluster. For example, the error event may include an out-of-service error (e.g., lack of heartbeat) compute node hardware failure, network communication error, resource insufficiency, application incompatibility, or the like;
¶ 65: the error event may result in one or more compute nodes becoming out-of-service, unavailable, or non-operational;
¶ 73: In response to analyzing the first node, an error event response action of “workload migration” may be determined to transfer data and applications from the first compute node to another compute node in the cluster. Accordingly, other compute nodes within the cluster may be evaluated to determine compatibility ( e.g., resource availability, driver/operating system support) with the workload. In response to ascertaining a suitable host, the workload of the first compute node may be migrated to the host node).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deuri with those of Kweon to migrate a task (re-schedule the task to a different computation server) based on server error or failure. The motivation or advantage to do so is to provide fault-tolerance and continuity of service amongst computation servers based on resource compatibility and availability.


10.	Regarding claim 3, Deuri teaches/suggests:
“assigning the second workload to a fourth computing node based upon the functional relationship between the first workload and the second workload to produce a fourth assignment in response to a placement failure wherein the second workload was not placed in the third computing node; and placing the second workload in the fourth computing node based on the fourth assignment”
(¶ 56: cluster of compute nodes to monitor for the error event. The error event may include an issue, defect, failure, deficiency (e.g., resources), or other unexpected result that occurs in relation to one or more compute nodes of the cluster. For example, the error event may include an out-of-service error (e.g., lack of heartbeat) compute node hardware failure, network communication error, resource insufficiency, application incompatibility, or the like;
¶ 65: the error event may result in one or more compute nodes becoming out-of-service, unavailable, or non-operational;
¶ 73: In response to analyzing the first node, an error event response action of “workload migration” may be determined to transfer data and applications from the first compute node to another compute node in the cluster. Accordingly, other compute nodes within the cluster may be evaluated to determine compatibility ( e.g., resource availability, driver/operating system support) with the workload. In response to ascertaining a suitable host, the workload of the first compute node may be migrated to the host node).

11.	Regarding claim 4, Kweon teaches/suggests:
“wherein determining that the second computing node is the faster computing node than the first computing node is based on first computing node information of the first computing node and second computing node information of the second computing node”
(¶ 62: control server may periodically receive the computation processing capacity information and the transmission latency information from the plurality of computation servers;
¶ 57: computation processing capacity information may refer to information on the capability of a computation server to perform a task or information on how many resources a computation server currently has so as to process a task. For example, the computation processing capacity information may include at least one of the number of computations which a computation server may process within a certain time).

12.	Regarding claim 5, Kweon teaches/suggests:
“each of the first computing node information and the second computing node information includes one or more of performance information and resource information of a corresponding computing node of the first computing node and the second computing node”
(¶ 62: control server may periodically receive the computation processing capacity information and the transmission latency information from the plurality of computation servers;
¶ 57: computation processing capacity information may refer to information on the capability of a computation server to perform a task or information on how many resources a computation server currently has so as to process a task. For example, the computation processing capacity information may include at least one of the number of computations which a computation server may process within a certain time).


13.	Regarding claim 7, Kweon teaches/suggests:
“determining that the performance of the first workload is dependent upon the performance of the second workload is based on first workload information of the first workload and second workload information of the second workload”



14.	Regarding claim 9, Kweon and Deuri teach/suggest:
“wherein each of the first workload information and the second workload information comprises one or more of information relating to computing bandwidth usage and a specified hardware requirement of a corresponding workload of the first workload and the second workload”
(Kweon, ¶ 81: computational complexity of each task in the task dependency graph 300 may be any of various complexities;
¶ 84: ‘computational complexity’ may refer to the amount of computation required to perform each task;
Deuri, ¶ 56: error event may include ... resource insufficiency, application incompatibility, or the like;
¶ 57: computing resources ( e.g., network bandwidth, processing power, memory);
¶ 73: other compute nodes within the cluster may be evaluated to determine compatibility ( e.g., resource availability, driver/operating system support) with the workload. In response to ascertaining a suitable host, the workload of the first compute node may be migrated to the host node;
which teaches/suggests that, each workload has associated resource requirements or needs in order to determine host/node compatibility).

15.	Regarding claim 10, Kweon and Deuri teach/suggest:
“the first assignment or the second assignment is further based on the one or more of the information relating to the computing bandwidth usage and the specified hardware requirement of the corresponding workload”
(Kweon, ¶ 81: computational complexity of each task in the task dependency graph 300 may be any of various complexities;

Deuri, ¶ 56: error event may include ... resource insufficiency, application incompatibility, or the like;
¶ 57: computing resources ( e.g., network bandwidth, processing power, memory);
¶ 73: other compute nodes within the cluster may be evaluated to determine compatibility ( e.g., resource availability, driver/operating system support) with the workload. In response to ascertaining a suitable host, the workload of the first compute node may be migrated to the host node;
which teaches/suggests that, each workload has associated resource requirements or needs in order to determine host/node compatibility).


16.	Regarding claim 21, Kweon and Deuri teach/suggest:
“determining that the second computing node is the faster computing node than the first computing node is based on first computing node information of the first computing node and second computing node information of the second computing node and wherein each of the first computing node information and the second computing node information includes one or more of performance information and resource information of a corresponding computing node of the first computing node and the second computing node”
(Kweon, ¶ 62: control server may periodically receive the computation processing capacity information and the transmission latency information from the plurality of computation servers;
¶ 57: computation processing capacity information may refer to information on the capability of a computation server to perform a task or information on how many resources a computation server currently has so as to process a task. For example, the computation processing capacity information may include at least one of the number of computations which a computation server may process within a certain time;
¶ 81: computational complexity of each task in the task dependency graph 300 may be any of various complexities;
¶ 84: ‘computational complexity’ may refer to the amount of computation required to perform each task;
resource insufficiency, application incompatibility, or the like;
¶ 57: computing resources ( e.g., network bandwidth, processing power, memory);
¶ 73: other compute nodes within the cluster may be evaluated to determine compatibility ( e.g., resource availability, driver/operating system support) with the workload. In response to ascertaining a suitable host, the workload of the first compute node may be migrated to the host node;
which teaches/suggests that, each workload has associated resource requirements or needs in order to determine host/node compatibility).


17.	Regarding claim 11, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above, including the following rationale:

	Kweon teaches/suggests: “identify a functional relationship between the first workload and the second workload”
(¶ 52: generate a task dependency graph based on a dependency relationship of each of the plurality of tasks included in the computing task).


18.	Regarding claim 12, Deuri teaches/suggests:
“after placing the second workload in the second computing node and in response to detecting a failure of the second computing node, assign the second workload to a third computing node based upon the functional relationship between the first workload and the second workload to produce a third assignment”
(¶ 56: cluster of compute nodes to monitor for the error event. The error event may include an issue, defect, failure, deficiency (e.g., resources), or other unexpected result that occurs in relation to one or more compute nodes of the cluster. For example, the error event may include 
¶ 65: the error event may result in one or more compute nodes becoming out-of-service, unavailable, or non-operational;
¶ 73: In response to analyzing the first node, an error event response action of “workload migration” may be determined to transfer data and applications from the first compute node to another compute node in the cluster. Accordingly, other compute nodes within the cluster may be evaluated to determine compatibility ( e.g., resource availability, driver/operating system support) with the workload. In response to ascertaining a suitable host, the workload of the first compute node may be migrated to the host node).

19.	Regarding claim 13, Deuri teaches/suggests:
“assign the second workload to a fourth computing node based upon the functional relationship between the first workload and the second workload to produce a fourth assignment in response to a placement failure wherein the second workload was not placed in the third computing node; and place the second workload in the fourth computing node based on the fourth assignment.”
(¶ 56: cluster of compute nodes to monitor for the error event. The error event may include an issue, defect, failure, deficiency (e.g., resources), or other unexpected result that occurs in relation to one or more compute nodes of the cluster. For example, the error event may include an out-of-service error (e.g., lack of heartbeat) compute node hardware failure, network communication error, resource insufficiency, application incompatibility, or the like;
¶ 65: the error event may result in one or more compute nodes becoming out-of-service, unavailable, or non-operational;
¶ 73: In response to analyzing the first node, an error event response action of “workload migration” may be determined to transfer data and applications from the first compute node to another compute node in the cluster. Accordingly, other compute nodes within the cluster may be evaluated to determine compatibility ( e.g., resource availability, driver/operating system support) with the workload. In response to ascertaining a suitable host, the workload of the first compute node may be migrated to the host node).

20.	Regarding claim 14, Kweon teaches/suggests:
“wherein the first assignment and the second assignment are based on a set of heuristic
rules with at least one heuristic rule of the set of heuristic rules addressing at least one
functional relationship between the first workload and the second workload”
(¶¶ 99–108: When tasks having a dependency with one another are allocated to one computation server, the tasks having the dependency with one another may be performed without a transmission latency between computation servers, thereby reducing a time taken to complete a computing task ... when the task k is un-allocatable to the computation server to which the task m is allocated, the control server may determine whether the task k is allocatable to a computation server having a shortest transmission latency from the computation server to which the task m is allocated).


21.	Regarding claims 16–19, they are the corresponding system claims reciting similar limitations of commensurate scope as the computer program product of claims 11–14. Therefore, they are rejected on the same basis as claims 11–14 above, further including the following rationale:

Kweon teaches/suggests: “a processor; and a non-transitory storage medium storing instructions executable on the processor”
(¶ 196: device according to an embodiment may include a processor, a memory for storing and executing program data).


B.
22.	Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Kweon in view of (B) Deuri, as applied to claims 1, 11, and 16 above, and further in view of (C) Kawato.

claim 8, Kweon and Deuri do not teach “the first assignment and the second assignment are based on a set of scores with each score of the set of scores addressing at least one functional relationship between the first workload and the second workload.”

	(C) Kawato however teaches/suggests:
“the first assignment and the second assignment are based on a set of scores with each score of the set of scores addressing at least one functional relationship between the first workload and the second workload”
(¶ 10: an allocation rule table for storing a score for each of combinations of types of virtual machines, the score indicating appropriateness of a condition that the combination of types of virtual machines is to be allocated to the same server device; and a virtual machine allocation determination unit for selecting one or more server devices to which a new virtual machine can be allocated;
Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b).

	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawato with those of Kweon and Deuri to determine a “compatibility” score between different tasks. The motivation or advantage to do so is to improve the placement (allocation) of tasks to computation servers to optimize/increase resource efficiency (by minimizing resource contention and processing delays).

24.	Regarding claim 15, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the method of claim 8. Therefore, it is rejected on the same basis as claim 8 above.



25.	Regarding claim 20, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 8. Therefore, it is rejected on the same basis as claim 8 above.


Response to Arguments
26.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the newly applied teachings or references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 26, 2022